Title: From Thomas Jefferson to Montgomery & Henry, 30 August 1793
From: Jefferson, Thomas
To: Montgomery & Henry



Gentlemen
Philadelphia Aug. 30. 1793.

I have duly received your favor of Aug. 19. and can with truth assure you that it is the first information I have ever recieved of the existence of such a debt as is therein mentioned. On my annual visits to Monticello, my chief object has been to make an exact statement of every debt great or small due to and from my estate. This I have done chiefly by the information of Colo. Lewis: and thereby made provision for the discharge of them. I have here the statements of the two last years, in neither of which this debt is mentioned. I only repeat to you these circumstances to shew that I was uninformed of it, and that it did not proceed from a want of enquiry. I imagine that Mr. Lewis must have relied on some means of payment which have failed without his knowing it. Be this as it may, the dispositions already made of the monies due to me will oblige me to rely for discharging this on the crop of the present year. I shall be settled at home in the course of the winter, and will take effectual measures for the discharge of it as early as the produce of the year will permit. I am with great regard Gentlemen Your most obedt servt

Th: Jefferson

